Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.1 Page 1 of 17

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
COURTNEY DARR HON:
. PLAINTIFF,
vs Case No.:

 

MICHIGAN STATE UNIVERSITY,
~ MICHIGAN STATE UNIVERSITY
COLLEGE OF EDUCATION, DR. JANA
AUPPERLEE, SARA LEGGETT, DR.
RICHARD PRAWAT, DR. JOHN
CARLSON,

DEFENDANT,

 

Rebecca Kerr (P79487)
Callebs Law, PLLC
Attorney for Plaintiff

4125 Okemos Road, Suite 23
Okemos, MI 48864
517.345.7600
rebecca@callebslaw.com

 

COMPLAINT AND JURY DEMAND

NOW COMES, Courtney Darr, by and through her attorney Rebecca Kerr and for her

Complaint and Jury Demand against the above-named Defendants, states as follows:

JURISDICTION

1. This case arose in the City of Lansing, Ingham County, Michigan; and under federal law,
particularly, Equal Opportunity for Individual with Disabilities Title 42 of the US Code
No.: 12101-12213 and the Rehabilitation Act of 1973, Title 29 of the US Code No.: 504;

2. This Court has jurisdiction of this cause under Title 28 of the United States Code No.:
1331 and 1367(a);

3. The Plaintiff resides in the City of Lansing, County of Ingham, State of Michigan;
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.2 Page 2 of 17

10.

Defendant’s Michigan State University (MSU) is an institution of higher learning,
established under the laws of the State of Michigan, with its principal campus in East
Lansing, Michigan;

Defendant MSU College of Education is a college of Michigan State University
conducting its business on the main campus of Michigan State University;

Defendant Dr. Jana Aupperlee is the Director for the School Psychology Department in
the Department of Counselors, of Education Psychology and Special Education (CEPSE),
College of Education, at Michigan State University;

Defendant Sara Leggett is Plaintiff's supervisor during Plaintiff's internship in Okemos
Schools is a graduate of the MSU CEPSE program in School Psychology. Defendant
Aupperlee was Defendant’s Leggett’s advisor in the program;

Defendant Dr. Richard Prawat is the former Department Chair of Counseling, School
Psychology and Special Education, Michigan State University. Cary Roseth is the current
Department Chair of Counseling, School Psychology and Special Education, Michigan
State University;

Defendant Dr. John Carlson was Plaintiff's Advisor for the MSU Doctorate Program;

INTRODUCTION

In this action Plaintiff seeks declaratory and injunctive relief against Michigan State
University and the Michigan State University College of Education requiring them to
clear all the confusion regarding her dismissal from the School Psychology program and
require MSU to reinstate the Plaintiff so she may complete the School Psychology

program to obtain her PhD degree;
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.3 Page 3 of 17

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

That Defendant Michigan State University pay compensatory damages to Plaintiff

including deprivation of Plaintiff's property without due process of law;

STATEMENT OF FACTS

On or about March 2014, Plaintiff's application for admission to the doctoral program in
the Department of Counseling, Education Psychology and Special Education was
granted. The assigned advisor to her was Dr. Carlson starting the fall of 2014;

During the Plaintiff's first and second years of the PhD program she received mostly
positive feedback with class participation and oral presentation skills identified as areas
for growth;

The Plaintiff's grade point average during the first two years was a 4.0;

On or about August of 2016 the Plaintiff started her third year of the PhD program;
During the third year of the PhD program the Plaintiff was required to complete a
yearlong course (CEP 894K) and a 600 hours internship in the public K-12 schools;
Defendant Sara Leggett was assigned to be field supervisor for Plaintiff at Okemos
Schools;

The Plaintiff noticed during the first few weeks of her internship that there was a
mismatch between herself and Defendant Sara Leggett;

On the about October of 2016, Defendant Aupperlee conducted a meeting with the
Plaintiff after she was sent the routine mid-semester feedback from Defendant Ms.
Leggett;

It was as this point the Plaintiff raised concerns to Defendant Dr. Aupperlee about her fit
with Defendant Leggett as her field supervisor. Dr. Aupperlee assured the Plaintiff that

Ms. Leggett was “positive” and “things would likely work out”;
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.4 Page 4 of 17

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

On or about November 8, 2016, Plaintiff set up a supervision meeting with Defendant
Leggett for a re-evaluation for special education which was scheduled on November 14,
2016;

To ensure this evaluation was moving along smoothly, the Plaintiff worked additional
hours including on non-internship days;

Additionally, on November 10, 2016 — November 13, 2016, the Plaintiff was attending to
personal family matters which were occurring on the other side of the country, due to a
family member passing away unexpectedly;

On or about November 15, 2016, the Plaintiff had a meeting with Defendant Leggett, in
which Defendant Leggett gave the Plaintiff a considerable amount of critical feedback;
The Defendant’s critical feedback characterized the Plaintiff as “paralyzed” and included
that she “wasn’t doing enough”;

It was at this point that the Plaintiff's eyes started to water, and Defendant Leggett
responded by saying “Oh, ] made you cry”;

The Plaintiff explained to the Defendant she had this involuntary response due to the
Plaintiff being “really jet lagged and tired from her trip”;

Upon information and belief of the Plaintiff, Defendant Leggett contacted Defendant Dr.
Aupperlee to inform her of the meeting that took place on or about November 15, 2016;
During the latter part of November 2016, the Plaintiff attended a meeting which was
arranged byDefendants Dr. Aupperlee and Leggett;

It was during this meeting the Defendants Aupperlee and Leggett began discussing with
the Plaintiff the events which occurred between the Plaintiff and Defendant Leggett at the

November 15, 2016 meeting,
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.5 Page 5 of 17

31.

32.

33.

34.

35.

36.

37.

Both Defendants began probing the Plaintiff to learn why she had responded with watery
eyes. Again, Plaintiff reiterated that she was exhausted with her work while attending to a
funeral and family obligations across the country;
Despite repeated assurances by the Plaintiff that she was fine, Defendants Aupperlee and
Legget continuously probed Plaintiff causing her to become increasingly uncomfortable;
Defendant Aupuperlee stated repeatedly that “many students in our program take
antidepressants”, and further suggested that the Plaintiff should “consider looking into
SSRIs or similar medications”;
It was at this time that the Plaintiff stated “I am fine and I don’t think this conversation
needs to continue”;
After about an hour of this line of questioning and with the Plaintiff repeatedly informing
the Defendants she was “fine”; the Plaintiff began to feel completely exasperated and
embarrassed, until she finally felt no other option was available to her other than
disclosing that she was already taking medication for a diagnosed anxiety disorder;
The Plaintiff then explained she becomes anxious in front of large groups, like during
class or when presenting results at meetings. The Plaintiff then indicated additional
support and encouragement would be appreciated;
The Plaintiff provided the Defendants with the following additional accommodations to
better support her needs due to her anxiety disability:

a. Reasonably prompt and direct feedback

b. Attending to questions Plaintiff has

c. Attending to Plaintiff's request to seek supervision

d. Increase transparency about the nature of meetings
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.6 Page 6 of 17

38.

39,

40.

4]

42.

43.

e. Increase opportunities to let her process things in writing instead of verbally;
specifically to be allowed to provide written responses to feedback

During the spring semester, December 2016 to April 2017, the Plaintiff continued to
perceive discriminatory actions from Defendant Leggett and also felt she was expected to
comply with “unrealistic and unhealthy work expectations”;
The Plaintiff was participating with her internship on off days and spending too much
time outside of school on fieldwork;
These extra responsibilities coupled with the increasingly negative responses from
Defendants Aupperlee and Legget, resulted in Plaintiff receiving an assessment of her

final portfolio subpar work product in April of 2017;

. This assessment was in direct conflict with the positive feedback Plaintiff received on her

portfolio draft in February 2017;

On or about May of 2017, the Plaintiff was notified she did not receive a passing grade
due to her work product not being at program standards. Additionally, Plaintiff was
notified she did not receive high marks on her performance evaluation;

The Plaintiff attempted throughout the term to address her concerns to the Defendants
regarding the extent of her fieldwork and that it was interfering with other responsibilities
as she was required to put in more time in the field than her classmates, but her concerns

were disregarded;

. The Plaintiff was assigned to complete nine evaluations during the 2016-2017 school

year while most members of the Plaintiff's cohort were required to only complete three or

four evaluations during the same time period;
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.7 Page 7 of 17

45. The Plaintiff received feedback from both Defendants Aupperlee and Leggett that the

Plaintiff is “rigid” and “inflexible”;

46. The Plaintiff noticed during class time when discussions of internship experiences were
shared, other students were allowed to speak freely, but Plaintiff was frequently
interrupted by Defendant Aupperlee;

47. The Plaintiff met with Defendant Leggett to review and clarify Defendant Legget’s
feedback provided to the Plaintiff in the form of an evaluation;

48. It was at this point when the Plaintiff stated “I wish that this feedback could have been
given to me directly. It made me really uncomfortable this year that feedback tended to
go to Dr. Aupperlee before it came to me. I don’t know how else I could have addressed
your concerns or remind you that | had actually done things that you said I didn’t do.”

49. Defendant Leggett’s response to the Plaintiff was “Oh, I didn’t know what to do because
of your anxiety.”;

50. On or about June 11, 2017, the Plaintiff provided Defendant Aupperlee her written
concerns of the discriminatory behaviors of Defendant Leggett, and Dr. Aupperlee agreed
that Plaintiff and Defendant Aupperlee should meet with Ms. Leggett;

51. At no time did Defendant Aupperlee address Plaintiff's concerns or allegations of
discriminatory behaviors or acts based on her anxiety disclosure;

52. In fact, Dr. Aupperlee informed the Plaintiff that she “would like to work with [Plaintiff]
on handling critical feedback”;

53. Defendant Aupperlee further supported Defendant Leggett’s low ratings of the Plaintiff's

professional behavior by telling her “Rebecca [Plaintiff's 2"! year field supervisor] did
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.8 Page 8 of 17

54.

55.

56.

57.

58.

59.

60.

61.

not know that you had a boyfriend until April last year; it’s like she didn’t even know
you.”;

On or about August 23, 2017, the Plaintiff met with the program faculty at a Retention
Review Meeting. It was at this meeting that the Plaintiff was informed she would need to
retake two semesters of CEP 894K and the accompanying school-based internship,
despite the fact that Plaintiff received a passing grade in CEP 894K in the fall of 2016;

At the Retention Review meeting Defendant Aupperlee stated “I see Courtney as a 4.0
student with an occasional 3.5”;

Plaintiff was notified at this time that she would be placed on probation for Fall of 2017;
On or about October 31, 2017, the Plaintiff met with Defendant Dr. Aupperlee to discuss
her progress. Dr. Aupperlee informed the Plaintiff she was doing a great job and was
addressing areas of concern;

On or about November 21, 2017, the Plaintiff was asked to meet with Drs Aupperlee and
Carlson regarding her performance and to discuss mid-semester evaluation of her
performance by her field supervisor;

During the meeting the Plaintiff was given negative feedback about her overall semester
performance which contradicted the feedback she received on October 31, 2017 from Dr.
Aupperlee;

The Plaintiff was asked to verbally discuss each of her probationary checkpoints and
share if she thought she was meeting each standard;

The Plaintiff reflected on her areas of growth and areas in which she was still working to

improve upon;
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.9 Page 9 of 17

62.

63.

64.

65.

66.

67.

68.

69.

Despite success with her new internship placement and new field supervisor, the Plaintiff
was criticized and badgered by Drs Aupperlee and Carlson until forced to conceed that
she was not meeting their expectations for each checkpoint;

Defendant Aupperlee’s criticism went as far as telling the Plaintiff “you should discuss
your probationary checkpoints with your therapist”; furthermore, Defendant Carlson
stated that the meeting was “punitive in nature” and “we are looking at whether to keep
you or not”;

On or about January 8, 2018, the Plaintiff met with Dr. Aupperlee and two other faculty
members, where Plaintiff was summarily dismissed from the program and subsequently
terminated from her teaching assistantship;

During this meeting the Plaintiff informed Dr. Aupperlee and the two-faculty members
that she had registered with MSU Resource Center for Persons with Disabilities (RCPD)
in December to receive accommodations;

At this time, Dr. Aupperlee stated to the Plaintiff “the accommodations would not make a

difference but I’m glad you recognize that you need help.”

Plaintiff did not receive a reason for her dismissal until late January 2018, wherein the
Defendants merely cited the MSU School Psychology Handbook;

On or about January 23, 2018, the Plaintiff received her Verified Individualized Services
and Accommodations (VISA) from RCPD;

On or about February 23, 2018, the Plaintiff sent a request for an appeal hearing to the
MSU Department Chair of Counseling, Educational Psychology, and Special Education,

Dr. Richard Prawat;
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.10 Page 10 of 17

70.

71,

72.

73.

74,

75.

76.

77.

78.

Plaintiff contacted the Office of Institutional Equality (OIE) and attempted an informal
resolution. Plaintiff attempted the following informal resolutions:

a. Filed a Complaint

b. Granted Option to Propose an informal resolution

c. OJE found resolution proposal was reasonable

d. Defendant Aupperlee rejected proposal

e. Formal investigation has been closed as of April 26, 2019;
Dr. Richard Prawat did not forward the Plaintiff's hearing request onto the Chair of the
hearing board until April 4, 2018, which is a direct violation of MSU Graduate Student
Rights and Responsibilities (GSRR) 5.4.3 (Exhibit A);
Plaintiff was notified that the CEPSE grievance was forwarded to Dean of the College on
or about April 4, 2018. Additionally, Plaintiff received a few emails about scheduling
from College of Education hearing board chair throughout the month;
On or about May 8, 2018, the College of Education hearing was conducted;
On or about May 11, 2018, Plaintiff was notified that her request was denied;
On or about May 18, 2018, Plaintiff submitted an appeal request to the University
Graduate Judiciary (UGJ) (Exhibit B);
On or about June 5, 2018 the UGJ appeal meeting was held; however, the meeting was
held by the committee and did not involve the Parties. At this same time Plaintiff was
notified that her discrimination concerns were “not in their jurisdiction”;
After exhausting all of her procedural options with MSU, Plaintiff was forced to move
forward with this Complaint;

On or about April 25, 2019, Plaintiff received the final report from OIE;

10
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.11 Page 11 of 17

79.

80.

81.

82.

83.

COUNT I
DISCRIMINATION IN VIOLATION OF THE
AMERICANS WITH DISABILITIES ACT

Plaintiff refers to and incorporate herein by reference all the preceding paragraphs as
though fully restated;

The ADA broadly protects the rights of individuals with disabilities with respect to
employment, access to State and local governments services, places of public
accommodations, transportation, and other important areas of American Life;

Pursuant to 42 USC 12102(A) & (C), an individual is disabled when the individual has “a
physical or mental impairment that substantially limits one or more major life activities”
and if the individual is being regarded as having such an impairment (as described in
paragraph 3). The Plaintiff was at all times relevant herein a qualified individual with a
disability as therein defined;

Pursuant to 42 USC 12102(3)(A), an individual meets the requirement of “being regarded
as having such an impairment” if the individual establishes that he or she has been
subjected to an action prohibited under this chapter because of an actual or perceived
physical or mental impairment whether or not the impairment limits or is perceived to
limit a major life activity. The Plaintiff's actual impairment is anxiety disorder and was
diagnosed years ago when she was in high school; furthermore, the Plaintiff's disability
was perceived as a mental impairment many times by the Defendants which limited at
least three major life activities;

Pursuant to 42 USC 12102 (2)(A), major life activities include, but are not limited to,

caring for oneself, preforming manual tasks, seeing, hearing, eating, sleeping, walking,

11
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.12 Page 12 of 17

84.

85.

86.

87.

88.

standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,
communication and working. The Plaintiff's mental impairment limited major life
activities as her anxiety affects her ability to learn, communicate, and concentrate;
The Plaintiff is entitled to the protections of the “Public Services” provision of Title II of
the Americans with Disabilities Act of 1990, amended in 2008. Title I, Subpart A
prohibits discrimination by any “public entity” including any state or local government,
as defined by 42 USC 12131;
Pursuant to 42 USC 12132, no qualified individual with a disability shall by reason of
such disability, be excluded from participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to discrimination by any such
entity. The Plaintiff was at all relevant times herein a qualified individual with a
disability as therein defined;
Pursuant to 42 USC 12182(a) no individual shall be discriminated against on the basis of
disabilities in the full and equal enjoyment of the goods, services, facilities, privileges,
advantages, or accommodation of any place of public accommodation by any person who
owns, leases, (or leases to), or operates a place of public accommodation. The Plaintiff
was discriminated against due to her disability and was denied full and equal enjoyment
of goods, services, facilities, privileges, advantages or accommodations;
Pursuant to 42 USC 12181(7)G) MSU is considered a “place of education”;
Pursuant to 42 USC 12181(2)(A)(G)Gi)Gii), discrimination includes:

1. The imposition or application of eligibility criteria that screen out or tend

to screen out an individual with a disability or any class of individuals

with disabilities from fully and equally enjoying any goods, services,

12
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.13 Page 13 of 17

facilities, privileges, advantages, or accommodations, unless such criteria
can be shown to be necessary for the provision of the goods, services,
facilities, privileges, advantages, accommodations being offered;

ii. A failure to make reasonable modification in policies, practices, or
procedures, when such modifications are necessary to afford such goods,
services, facilities, privileges, advantages, or accommodations to
individuals with disabilities, unless the entity can demonstrate that making
such modifications would fundamentally alter the nature of such goods,
services, facilities, privilege, advantages, or accommodations.

ili. A failure to take such steps as may be necessary to ensure that no
individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence
of auxiliary aids and services, unless the entity can demonstrate that taking
such steps would fundamentally alter the nature of the good, service,
facility, privilege, advantage, or accommodation being offered or would
result in an undue burden.

89. MSU has failed in its responsibilities under Title II and III to provide its services,
programs, and activities in a full and equal manner to disabled persons as described
hereinabove, including failing to ensure that educational services are provided on an
equal basis to individuals with disabilities and provided free from hostility toward their

disability;

13
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.14 Page 14 of 17

90.

91.

92.

93.

94.

95.

MSU and the Defendant employees of the institution were under an obligation to refrain
from creating and maintaining a deliberately hostile and intimidating school and/or work
environment for the Plaintiff based on her disability;

MSU has further failed in its responsibilities under Title II and III to provide its services,
programs, and activities in a full and equal manner to disabled persons as described
hereinabove by maintaining a severe and pervasive disability-based, hostile, and
intimidating environment for the Plaintiff;

As a result of MSU’s failure to comply with its duty under Title II and II the Plaintiff has

suffered damages including special and general damages according to proof;

COUNT II
VIOLATION OF SECTION 504 OF THE
REHABILITATION ACT OF 1973

Plaintiff refers to, and incorporates herein by reference, all the preceding paragraphs as
though fully restated;

Upon information and belief, Plaintiff alleges that MSU has been at all relevant times the
recipient of federal financial assistance, and that part of the financial assistance has been
used to fund the operations, construction and/or maintenance of the specific public
facilities described herein and the activities that take place therein;

By the Defendant’s actions or inactions in denying equal access to educational services
and by subjecting the Plaintiff to a hostile educational environment, the Defendants have
violated her rights under §504 of the Rehabilitation Act of 1973, 29 USC 794, and the

regulations promulgated thereunder;

14
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.15 Page 15 of 17

96. As a result of MSU’s failure to comply with its duty under §504 of the Rehabilitation Act

97.

98.

99.

of 1973, 29 USC 794, and the regulations promulgated thereunder, the Plaintiff has

suffered damages including special and general damages according to proof;

COUNT III
VIOLATION OF THE MICHIGAN
PERSONS WITH DISABILITES CIVIL RIGHTS ACT

Plaintiff refers to, and incorporates herein by reference, all the preceding paragraphs as
though fully restated;

The Persons with Disabilities Civil Rights Act provides a guarantee as a civil right that
persons have the opportunity to obtain “...full and equal utilization of public
accommodation, public services, and education facilities without discrimination because
of a disability.” MCL 37.1102(1);

The Persons with Disabilities Civil Rights Act provides except as otherwise provided in
article 2, a person shall accommodate a person with a disability for purposes of
employment, public accommodation, public service, education, or housing unless the
person demonstrates that the accommodation would impose an undue hardship. MCL

37.1102(2);

100. Pursuant to MCL 37.1301(a), a “Place of public accommodation” means a

101

...educational institution...whose goods, services, facilities, privileges, advantages, or
accommodations are extended, offered, sold, or otherwise made available to the public”;
. The Persons with Disabilities Civil Rights Act prohibits the den[ial]of an individual [to]
the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and

accommodation of a place of public accommodation or public service because of a

15
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.16 Page 16 of 17

disability, that is unrelated to the individuals ability to utilize and benefit from the goods,
services, facilities, privileges, advantage, or accommodations or because of the use by an
individual of adaptive devices or aids, MCL 37.1302(a);

102. Pursuant to MCL 37.1401 of the Persons with Disabilities Civil Rights Act, “Educational
institution” means a public or private institution or a separate school or department of a
public or private institution, includes an academy, college, elementary or secondary
school, extension course, kindergarten, nursey, school system, school district, or
university and a business, nursing, professional, secretarial, technical, or vocational
school, and includes an agent of an educational institution.; and

103. The Persons with Disabilities Civil Rights Act prohibits:

a. Discriminat[ion] in any matter in the full utilization of or benefit from the
institution, or the services provided and rendered by the institution to an
individual because of a disability that is unrelated to the individual’s ability to
utilize and benefit from the institution or its services, or because of the use by an
individual of adaptive devices or aids;

b. Further, Educational Institutions may not: [e]xclude, expel, limit, or otherwise
discriminate against an individual seeking admission as a student or an individual
reenrolled as a student in the terms, conditions, and privileges of the institution,
because of a disability that is unrelated to the individual’s ability to utilize and
benefit from the institution, or because of the use by an individual of adaptive

devices or aids. MCL 37.1402(a)(b)

WHEREFORE, Plaintiff prays for judgment as follows:

16
Case 1:19-cv-00412-PLM-PJG ECF No. 1 filed 05/24/19 PagelD.17 Page 17 of 17

A. Injunctive Order requesting MSU to stop discriminatory practices within the CEPSE
based on students with disabilities;

B. Issue declaratory relief ordering Defendant Michigan State University to reinstate
Plaintiffs enrollment in the MSU School Psychology Doctoral Program;

C. Compensatory damages to Plaintiff for injury, emotional distress;

D. Punitive damages against Defendants MSU, College of Education, Drs. Aupperlee,
Prawat, Carlson and Ms. Leggett;

E. Attorney’s fees and Costs; and

F, Such other and further relief as the Court deems just and proper.

Respectfully submitted

Dated: May 6, 2019 By: /s/ Rebecca Kerr P79487
Rebecca Kerr (P79487)
Callebs Law, PLLC
Attorney for Plaintiff
4125 Okemos Road, Suite 23
Okemos, MI 48864
517.345.7600
rebecca@callebslaw.com

I DECLARE THAT THIS COMPLAINT HAS BEEN EXAMINED BY ME AND THAT
ITS CONTENTS ARE TRUE TO THE BESTOF MY INROMATION, KNOWLEDGE,
AND BELIEF.

 

 

Dated: May 2, 2019 rin. ideo

Courtney Dat

 

 

17

 
